
	
		II
		110th CONGRESS
		2d Session
		S. 3161
		IN THE SENATE OF THE UNITED STATES
		
			June 19, 2008
			Mr. Martinez introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To name the Department of Veterans Affairs spinal cord
		  injury center in Tampa, Florida, as the Michael Bilirakis Department of
		  Veterans Affairs Spinal Cord Injury Center.
	
	
		1.Name of Department of
			 Veterans Affairs spinal cord injury center, Tampa, FloridaThe spinal cord injury center located at the
			 James A. Haley Department of Veterans Affairs Medical Center in Tampa, Florida,
			 shall after the date of the enactment of this Act be known and designated as
			 the Michael Bilirakis Department of Veterans Affairs Spinal Cord Injury
			 Center. Any reference to such center in any law, regulation, map,
			 document, record, or other paper of the United States shall be considered to be
			 a reference to the Michael Bilirakis Department of Veterans Affairs
			 Spinal Cord Injury Center.
		
